Case 19-44960    Doc 23     Filed 10/18/19 Entered 10/18/19 16:53:04       Main Document
                                         Pg 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

In re:                                   )      Case No 19-44960-399
                                         )      Chapter 13
KIMBERLEY HERBERT,                       )
                                         )      ORDER OF CONVERSION
                  Debtor.                )      FROM CHAPTER 13 TO CHAPTER 7

       The matter before the Court is Debtor’s(s’) Motion to convert the above-
captioned Chapter 13 case to a Chapter 7 Case filed on October 8, 2019. Upon
consideration of the Debtor’s (s’) Motion and the record as a whole,

         IT IS ORDERED THAT

         1.   Debtor’s(s’) Motion be and is hereby GRANTED, in that this case is
              converted to a case under Chapter 7 of the Bankruptcy Code as of
              October 18, 2019, and this Order constitutes the order for relief under
              Chapter 7.
         2.   Any Order to Deduct from Wages or Other Income previously entered in
              this case is hereby VACATED and SET ASIDE in it’s entirety, and the
              employer is directed to cease withholding from Debtor’s(’s) wages in
              respect to this case.
         3.   Any hearing set on any pending motion for relief from the automatic stay
              or motion to avoid lien is removed from the Court’s docket, and, if the
              automatic stay has not terminated or failed to go into effect in this case,
              the automatic stay will continue in effect until further order of the Court.
              Movant shall contact the Courtroom Deputy to obtain a date and time for
              the continued hearing and give notice thereof to the Debtor(s), Debtor’s(s’)
              counsel, the Chapter 7 Trustee, and any other necessary parties. All
              other pending Chapter 13 motions are denied as moot.
         4.   The Office of the U.S. Trustee shall appoint an interim Chapter 7 Trustee
              in this case to serve with blanket surety bond posted pursuant to standing
              orders of this Court.

              IT IS FURTHER ORDERED THAT

         5.   If not already filed, on or before November 1, 2019, Debtor(s) shall file the
              documents required by Local Rule 1019 for a case being converted from
              Chapter 13 to Chapter 7. Failure to timely file any of such documents
              shall result in dismissal of the case without further notice by the
              Court.
         6.   If the Chapter 13 Trustee is holding funds that derive from Debtor(s) post-
              petition wages or that derive from other sources that are not part of the
              Chapter 7 estate, the Chapter 13 Trustee shall return the funds on hand to
Case 19-44960   Doc 23    Filed 10/18/19 Entered 10/18/19 16:53:04        Main Document
                                       Pg 2 of 2


             the Debtor(s). If the Chapter 13 Trustee believes she is holding funds
             which may be part of the Chapter 7 estate, the Chapter 13 Trustee shall
             file a notice identifying the amount and source of the funds and stating that
             she intends to turn over the funds to the Chapter 7 Trustee pursuant to
             Federal Rule of Bankruptcy Procedure 1019(4). The Debtor(s) shall have
             (7) seven days from the date of this notice to file an objection to the
             proposed turnover. If the Debtor files an objection, the Court shall set the
             matter for hearing on an expedited basis. The Chapter 7 Trustee may,
             within (7) days of the Chapter 13 Trustee’s notice, file a response
             declining the funds referenced in the Chapter 13 Trustee’s notice. If the
             Chapter 7 Trustee declines the funds, the Chapter 13 Trustee shall refund
             the funds to the Debtor(s).

      7.     The Chapter 13 Trustee shall promptly file her final report, and, upon
             doing so, is discharged as Trustee and is relieved of and discharged from
             her bond.



DATED: October 18, 2019
St. Louis, Missouri 63102                 Barry S. Schermer
amw                                       United States Bankruptcy Judge




Copies to:

Jack Justin Adams
Adams Law Office
1 Mid Rivers Mall Dr, Ste #200
St. Peters, MO 63376
ATTORNEY FOR DEBTOR

Kimberley Herbert
153 Amiot Court
Saint Louis, MO 63146
DEBTOR

Diana S. Daugherty
P.O. Box 430908
St. Louis, MO 63143
CHAPTER 13 TRUSTEE

ALL CREDITORS AND PARTIES IN INTEREST LISTED ON THE MAILING MATRIX
